Park, C. J.
We "see nothing unusual or improper in the conduct of the committee in requiring the payment of their fees before delivering their report to the successful party, or in their stating to the parties after the hearing was closed that they should require such payment. Such a statement *231was as favorable for one party as for the other, and indicated no bias whatever.
Neither did it add to the incident that the defendants’ counsel, in the hearing of the other party, expressed an intention to comply with the requirement if the report should be in their favor. Nothing less could have been expected of either party under the circumstances, whether they expressed such an intention or remained silent.
In regard to the first ground of remonstrance, there is no allegation that the petitioners were ignorant of the entertainment of one of the committee by one of the selectmen of the defendant town before the hearing was closed or the report made. Such an allegation was essential and the want of it renders the remonstrance, so far as it relates to this matter, insufficient. Beardsley v. Town of Washington, 39 Conn., 265. But the court has found that the morning after the entertainment, and before the hearing was closed, the counsel for the petitioners had full knowledge of the fact, and made no objection, which precludes the petitioners from making objection now. Groton & Ledyard v. Hurlburt, 22 Conn., 178; Pond v. Town of Milford, 35 Conn., 32; Beardsley v. Town of Washington, supra. It is said, that the petitioners could not have successfully objected before the committee; that the court was the proper and only tribunal to which they could go with the objection. It is true that the court alone could determine the merits of the objection, if the committee should see fit to go on with the hearing in spite of it. But it was essential that it should be made before them to prevent a waiver of the objection. If the objection had been made, the committee might have decided not to go on with the hearing; at all events the party would have done all that could have been done to take advantage of the objection, and would have saved himself from the suspicion of having sought to secure the advantages of a favorable and avoid the disadvantages of an unfavorable report of the committee.
There is no error in the judgment complained of.
In this opinion the other judges concurred.